The opinion of the Court was delivered by
Fenner, J.
The plaintiff having been appointed, by the last Governor of the State under the constitution of 1868 to the office of Public Administrator for the parish of Orleans, brings- this action against P. S. *690Wiltz, who has been appointed and commissioned to thg same office by the present Governor of the State under the constitution of 1879. Plaintiff claims that his tenure of office is not abridged by the constitution of 1879, but continues until the expiration of the term for which he was appointed, to wit: four years from the fifth day of March, 1878 ; and he prays for an injunction restraining defendant from attempting to exercise the duties of the office .and from claiming to be in possession o£ said office.
Defendant answers, averring the legality of his own appointment1 and commission; asserting his title to the office; and praying that plaintiff’s claim be rejected, and for a decree recognizing him, defendant, as entitled to the office.
The question presented involves the proper construction of articles 258 and 259 of the present constitution. They are an exact reproduction-of the articles 143 and 144 of the prior constitution of 1852. In the organization of the government under this last-named constitution, precisely the same question arose and was decided by this Court in the case of Sigur vs. Crenshaw, 8 An. 401. The conclusion reached by the majority of the Court was that the proper construction of those articles continued the terms of existing incumbents of offices only until their successors were appointed and qualified, and no longer. The briefs printed with the case in the Reports show that the question received able and exhaustive argument. The several opinions of a divided Court leave no doubt that the subject received the earnest attention of the Court. It is a proper inference, and is, without doubt, a historical fact, that the entire organization of the government under the constitution of 1852 was effected in accordance with the doctrine of this decision. No doubt all pending controversies as to offices were settled in consonance thérewith. The decision may, for aught we know, have been repeated in other cases not reported ; or, if not, it was, doubtless, because it seemed useless to prolong controversies of which the result was certain, and they were abandoned. It is not pretended that the authority of the decision was ever afterward questioned by this Court. In the only case to which we are referred, where' it was ever alluded to, Baumbach vs. Duroc, 9 A. 237, it cannot be denied that is treated as settled doctrine.
Mr. Cooley says that “ where a particular clause of a constitution has been adopted in one State from the constitution of another, after a judicial construction had been put upon it in such last-mentioned State, it is but just to regard the construction as adopted as well as the words;” and in support of this reasonable doctrine he cites many authorities.
Cooley on Const. Lim. p. 52.
How much stronger is the application of this principle in a case like *691the one at bar, where the clause is taken from a prior constitution of' our own State which had been construed by our own courts !
It must be admitted that the language of the articles referred to is not perspicuous, and the grammatical construction of the sentences is-not artistic; but, knowing the difficulty of so framing expressions as to convey a meaning beyond the reach of artful question, the Convention-might well have thought it safest to adopt the very language of a previous constitution, which had already passed the ordeal of judicial construction.
Ear from considering the construction adopted by the court in Sigur vs. Crenshaw absurd, we are quite sure that, while difficult to answer verbal grammatical criticisms, it gave effect to the true intention of the-framers of the constitution of 1852; and we have not a shadow of doubt that in adopting it we shall not only conform to correct principles in applying the doctrine of stare decisis, but shall also truly appreciate the-intention of the recent Convention.
We think the Public Administrator is embraced within the terms- “ officers of the State,” as used in the article 259. He holds his office-directly from the State under appointment by the Governor of the State, and gives bond in favor of the State. His functions are regulated exclusively by the general laws of the State. He derives no power directly or indirectly from the parish or from the people thereof. He has no connection of any kind with the parish or municipal government,, and exercises no functions having reference to such government, or any connection whatever with parochial or municipal affairs. Although he may only administer upon successions lawfplly opened in the city of New Orleans, his authority over property belonging to such successions is co-extensive with the limits of the State ; and, quoad such property, he-may perform the functions of his office in any parish of the State.
Because he is called “ Public Administrator of the Parish of Orleans ” is no better reason for calling him a parish officer than would exist for calling our learned brother who decided this cause a parish officer, because he is called “Judge of the Sixth District Court for the-Parish of Orleans.”
It is therefore ordered, adjudged, and decreed that the judgment appealed from be affirmed at appellant’s cost.